DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/1/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
According to page 18 of 21, Applicant's argument with respect to the prior art  that Hijiri  does not teach compression of an image, is not persuasive.
Examiner relied on reference Chen for the teaching of compression of an image (The client device 115 may therefore transmit motion data to the server 105 over an uplink 130 of the air interface.  The server 105 uses the motion data to render images from the model of the scene and returns the rendered images to the client device 115 over a downlink 135 of the air interface.; Para. 0018… and Each of the blocks 520-524 may include information indicating the characteristics of each tile or pixel or the blocks 520-524 may use a compression scheme to reduce the amount of information that is transmitted.; Para. 0030 and 0033. Thus, blocks 520-524 is the compression ratio by the server.).

It is noted that Hijiri clearly teaches "having to do with a magnitude of a motion value” (the multi-dimensional stream data compressing step, at least one motion data among the plurality of kinds of motion data is subjected to coordinate transformation to compress the plurality of kinds of motion data on a block basis; Para. 0040,... length of the plurality of kinds of motion data to be transmitted; Para. 0042,... the multi-dimensional stream data has a data portion having a plurality of channels, and a header portion describing a stream data format of the data portion, and each of the plurality of channels has a plurality of pieces of information regarding a three-dimensional CG character at a certain time; Para. 0047. Thus, the length of motion data and data portion having a plurality of channels are interpreted as magnitude of the motion value). Thus, Hijiri teaches the limitations.
According to pages 19-20 of 21, Applicant's argument with respect to the prior art …… fails to teach the amended limitation according to claim 1, "data compression ratio from a plurality of potential data compression ratios including a first ratio and second ratio larger than the first ratio, based on a moving rate magnitude of motion value ", is not persuasive.
It is noted that Hijiri clearly teaches data compression ratio from a plurality of potential image compression ratios including a first ratio and second ratio larger than the first ratio (the transmitter 1 applies an individual compression method to the classified data MS1 to MS3 based on the tree structure of computer graphic (CG) and/or the kind of motion data to be classified, and compresses the data MS1 to MS3 on a block basis.  For example, the multi-dimensional stream data compressing unit 12 changes the compression ratio depending upon the kind of motion data.; Para. 0163,… the transmitter 1 selects stream data with an optimum compression ratio, in accordance with at least one of the state of the transmission path, the request from the receiver 2, and the request from a user.  This will be described below.  To store a plurality of stream data having different compression ratios will be referred to as a multi-hierarchical storage method.; Para. 0194,… and The transmitter 1 generates stream data which is compressed at a certain compression ratio on a block basis, and generates some kinds of stream data which are compressed at a different compression ratio from that of the compressed stream data.  The stream data compressed at a different compression ratio are stored in the multi-dimensional stream data storing unit 31.; Para. 0195.  Thus, the different compression ratios including a first ratio and second ratio larger than the first ratio.), based on a moving rate magnitude of motion value (the multi-dimensional stream data compressing step, at least one motion data among the plurality of kinds of motion data is subjected to coordinate transformation to compress the plurality of kinds of motion data on a block basis; Para. 0040,... length of the plurality of kinds of motion data to be transmitted; Para. 0042,... the multi-dimensional stream data has a data portion having a plurality of channels, and a header portion describing a stream data format of the data portion, and each of the plurality of channels has a plurality of pieces of information regarding a three-dimensional CG character at a certain time; Para. 0047. Thus, the length of motion data and data portion having a plurality of channels are interpreted as magnitude of the motion value).  Thus, Hijiri teaches the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US# 2017/0287097 hereinafter Chen) in view of Hijiri et al. (US# 2003/0113022 hereinafter Hijiri).
Referring to claim 1, Chen discloses a method for sending a virtual reality (VR) image (conventional virtual-reality or augmented-reality systems typically utilize a high- performance server in a host processing system to render graphics that are transmitted to a client device such as a smartphone, tablet, or head mounted device.; Para. 0002), comprising:
receiving, by a VR host, first motion information sent by from a VR device (The client device acquires motion data representative of movement of the client device and uses this information to render its portion of the image using the provided model information. Some embodiments of the client device also provide motion data to the host processing system, which uses the motion data during the rendering.; Paras. 0013 and 0018), wherein the first motion information indicates a current motion status of the VR device (acquire motion data representative of movement of the client device 115; Para. 0016);
determining, by the VR host, a first image compression ratio based on the first motion information (Each of the blocks 520-524 may include information indicating the characteristics of each tile or pixel or the blocks 520-524 may use a compression scheme to reduce the amount of information that is transmitted.; Para. 0033. Thus, blocks 520-524 is the compression ratio.);
(Each of the blocks 520-524 may include information indicating the characteristics of each tile or pixel or the blocks 520-524 may use a compression scheme to reduce the amount of information that is transmitted.; Para. 0033, Fig. 5. Thus, blocks 520-524 is the compression ratio.); and
sending, by the VR host, the compressed image to the VR device (The time series 502 depicts blocks 520, 521, 522, 523, 524 (referred to collectively herein as “the blocks 520- 524") that represent transfer of the portions of the image rendered by the server. The blocks 520-524 may be provided at a higher frequency than the block 511 or the blocks 515, 516. For example, the blocks 520-524 may be provided at a rate corresponding to a frame rate used by the client device to display images.; Para. 0033).
However, Chen does not disclose data compression ratio from a plurality of potential data compression ratios including a first ratio and second ratio larger than the first ratio, based on a moving rate magnitude of motion value.
In an analogous art, Hijiri discloses data compression ratio from a plurality of potential image compression ratios including a first ratio and second ratio larger than the first ratio (the transmitter 1 applies an individual compression method to the classified data MS1 to MS3 based on the tree structure of computer graphic (CG) and/or the kind of motion data to be classified, and compresses the data MS1 to MS3 on a block basis.  For example, the multi-dimensional stream data compressing unit 12 changes the compression ratio depending upon the kind of motion data.; Para. 0163,… the transmitter 1 selects stream data with an optimum compression ratio, in accordance with at least one of the state of the transmission path, the request from the receiver 2, and the request from a user.  This will be described below.  To store a plurality of stream data having different compression ratios will be referred to as a multi-hierarchical storage method.; Para. 0194,… and The transmitter 1 generates stream data which is compressed at a certain compression ratio on a block basis, and generates some kinds of stream data which are compressed at a different compression ratio from that of the compressed stream data.  The stream data compressed at a different compression ratio are stored in the multi-dimensional stream data storing unit 31.; Para. 0195.  Thus, the different compression ratios including a first ratio and second ratio larger than the first ratio.), based on a moving rate magnitude of motion value (the multi-dimensional stream data compressing step, at least one motion data among the plurality of kinds of motion data is subjected to coordinate transformation to compress the plurality of kinds of motion data on a block basis; Para. 0040,... length of the plurality of kinds of motion data to be transmitted; Para. 0042,... the multi-dimensional stream data has a data portion having a plurality of channels, and a header portion describing a stream data format of the data portion, and each of the plurality of channels has a plurality of pieces of information regarding a three-dimensional CG character at a certain time; Para. 0047. Thus, the length of motion data and data portion having a plurality of channels are interpreted as magnitude of the motion value). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Hijiri to the system of Chen in order to allow complex animations, e.g. of a human, to be generated in real-time over limited speed links.
Referring to claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Chen discloses the VR host device (805; Fig. 8) comprising:
a receiver, processor, and transmitter (server 805 comprises a transceiver 820 and processor 825; Para. 0045, Fig. 8).

s 2-5, 27-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US# 2017/0287097 hereinafter Chen) in view of Hijiri et al. (US# 2003/0113022 hereinafter Hijiri), and Khalid et al. (US# 2017/0316607 hereinafter Khalid).
Referring to claim 2, Chen in view of Hijiri as applied above does not specifically disclose the method further comprising:
detecting, by the VR host, a channel quality of a radio channel, wherein the radio channel is a communication channel between the RV device and the VR host; and
determining, by the VR host based on a relationship between the channel quality of the radio channel and an image compression ratio, an image compression ratio corresponding to the detected channel quality; and
wherein the determining, by the VR host, of a first image compression ratio based on the first motion information comprises:
determining, by the VR host based on the first motion information, the image compression ratio corresponding to the detected channel quality as the first image compression ratio; or adjusting, by the VR host based on the first motion information, the image compression ratio corresponding to the detected channel quality, and using an adjusted image compression ratio as the first image compression ratio.
In an analogous art, Khalid discloses the method further comprising: detecting, by the VR host, a channel quality of a radio channel, wherein the radio channel is a communication channel between the RV device and the VR host (system 400 may detect a network condition (e.g., network latency, network throughput, etc.) associated with a connection between system 400 and media player device 300 by way of network 502 prior to the providing of minimized pixel data transmission 506.; Para. 0066, Fig. 5); and
determining, by the VR host based on a relationship between the channel quality of the radio channel and an image compression ratio, an image compression ratio corresponding to the detected channel quality (Para. 0065); and

determining, by the VR host based on the first motion information, the image compression ratio corresponding to the detected channel quality as the first image compression ratio (As long as the network condition meets one or more predetermined thresholds (e.g., network latency below a predetermined threshold, network throughput above a predetermined threshold, etc.), system 400 may continue transmitting minimized pixel data transmissions based on requests received from media player device 300.; Paras. 0065-0067; Fig. 5); or
adjusting, by the VR host based on the first motion information, the image compression ratio corresponding to the detected channel quality, and using an adjusted image compression ratio as the first image compression ratio (As long as the network condition meets one or more predetermined thresholds (e.g., network latency below a predetermined threshold, network throughput above a predetermined threshold, etc.), system 400 may continue transmitting minimized pixel data transmissions based on requests received from media player device 300.; Paras. 0065-0067; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Khalid to the system of Chen in view of Hijiri in order to enable using a virtual reality media provider system to automatically begin sending more pixel data to ensure that the
user enjoys a smooth and responsive virtual reality experience when network conditions are detected to be unsuitable.
Referring to claim 3, Chen as modified by Khalid discloses wherein the determining, by the VR host based on the first motion information, of the image compression ratio corresponding to the detected channel quality as the first image compression ratio comprises:
determining, by the VR host, the image compression ratio corresponding to the detected channel quality as the first image compression ratio if it is determined, based on the first motion (see Khalid; system 400 may use data received from media player device 300 (e.g., motion data associated with request 504 and/or other data received from media player device 300 over network 502) and/or other data stored within storage facility 404 to predict a particular scene that user 202 will request in the future (e.g., a few seconds into the future) and to begin identifying pixel data that represents a second set of pixels that constitute the one or more additional scene that are predicted to soon be requested. In some examples, the particular scenes may overlap (e.g., if user 202 gradually moves his or her head within the immersive virtual reality world) such that one particular scene may share most of the pixel data included in a previous particular scene. As such, system 400 may incrementally load pixel data corresponding to portions of the immersive virtual reality world in a direction that user 202 is predicted to look.; Para. 0062).
Referring to claim 4, Chen as modified by Khalid discloses wherein the adjusting, by the VR host based on the first motion information, of the image compression ratio corresponding to the detected channel quality comprises:
adjusting, by the VR host based on the first motion information, the image compression ratio corresponding to the detected channel quality if is determined, based on the first motion information and historical motion information of the VR device, that the VR device is in a
moving state in future first duration (see Khalid; As long as the network condition meets one or more predetermined thresholds (e.g., network latency below a predetermined threshold, network throughput above a predetermined threshold, etc.), system 400 may continue transmitting minimized pixel data transmissions based on requests received from media player device 300.; Paras. 0065-0067; Fig. 5....based on information of historical and future; Para. 0062).

reducing, by the VR host, the image compression ratio corresponding to the detected channel quality if the first motion information is used to indicate that a moving rate of the VR device is less than or equal to a first rate; or 
increasing, by the VR host, the image compression ratio corresponding to the detected channel quality if the first motion information is used to indicate that a moving rate of the device is greater than a second rate; wherein the first rate is less than or equal to the second rate (see Khalid; As long as the network condition meets one or more predetermined thresholds (e.g., network latency below a predetermined threshold, network throughput above a predetermined threshold, etc.), system 400 may continue transmitting minimized pixel data transmissions based on requests received from media player device 300.; Paras. 0065-0067. Thus, the transmitting minimized pixel data is the adjusted data and the received data from media player device 300 is the rate of motion data).
Referring to claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 35, Chen as modified by Khalid discloses wherein the first motion information is used to indicate current location information of the VR device, and the detecting current channel quality of a radio channel comprises:
(Paras. 0028-0029); and
detecting current channel quality of a radio channel in the first wireless transmission direction (Paras. 0041 and 0113).

Claim Objections
Claims 6-9 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 6, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein after the detecting, by the VR host, of the current channel quality of a radio channel, the method further comprises:
determining, by the VR host based on a mapping relationship between channel quality of a radio channel and a modulation and coding scheme, a modulation and coding scheme corresponding to the detected channel quality; and
determining, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality as a first modulation and coding scheme; or adjusting, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality, and using an adjusted modulation and coding scheme as a first modulation and coding scheme;
before the sending, by the VR host, the compressed VR image to the VR device, the method further comprises:
performing, by the VR host, modulation and coding on the compressed VR image according to the first modulation and coding scheme; and
the sending, by the VR host, the compressed VR image to the VR device comprises:
sending, by the VR host, the compressed VR image on which modulation and coding has been performed to the VR device”.
Referring to claim 31, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the processor is further configured to:
determine, based on a mapping relationship between channel quality of a radio channel and a modulation and coding scheme, a modulation and coding scheme corresponding to the detected channel quality; and
determine, based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality as a first modulation and coding scheme; or adjusting, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality, and using an adjusted modulation and coding scheme as a first modulation and coding scheme;
perform modulation and coding on the compressed VR image according to the first modulation and coding scheme”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624